In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: August 28, 2018

*************************
MATTHEW RUPPERT,           *                                            UNPUBLISHED
                           *
                           *                                            No. 13-869V
                           *
               Petitioner, *                                            Special Master Gowen
v.                         *
                           *                                            Joint Stipulation; Influenza (Flu);
SECRETARY OF HEALTH        *                                            Hepatitis A; Human Papillomavirus
AND HUMAN SERVICES,        *                                            (HPV); Multiple Sclerosis (MS).
                           *
               Respondent. *
*************************

Sylvia Chin-Caplan, Law Office of Sylvia Chin-Caplan, Boston, MA, for petitioner.
Debra A. Filteau Begley, United States Department of Justice, Washington, DC, for respondent.

                                     DECISION ON STIPULATION1

        On November 1, 2013, Matthew Ruppert (“Petitioner”) filed a petition in the National
Vaccine Injury Compensation Program (“Program”).2 Petition, ECF No. 1. Petitioner filed an
amended petition on August 14, 2014, alleging that he suffered from Multiple Sclerosis (“MS”) as
a result of receiving the influenza (“flu”), Hepatitis A, and Human Papillomavirus (“HPV”)
vaccinations. Amended Petition (“Am. Petition) at 1, ECF No. 17. Petitioner received the HPV
vaccination on March 3, 2012, and he received the HPV, Hepatitis A, and flu vaccinations on
December 8, 2012. Id.

       On August 28, 2018, the parties filed a joint stipulation in which they stated that a decision
should be entered awarding compensation to petitioner. Stipulation for Award, ECF No. 115.
1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this decision contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the decision
is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed
redacted version of the decision.” Id. If neither party files a motion for redaction within 14 days, the decision
will be posted on the court’s website without any changes. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(“Vaccine Act” or “the Act”). All citations in this decision to individual sections of the Vaccine Act are to 42
U.S.C.A. § 300aa.
Respondent denied that petitioner’s alleged MS, or any other injury, was caused-in-fact by his
HPV, Hepatitis A, and/or flu vaccinations. Id. at ¶ 6.

        Maintaining their above-stated positions, the parties nevertheless now agree that the issues
between them shall be settled and that a decision should be entered awarding compensation to
petitioner according to the terms of the joint stipulation attached hereto as Appendix A.

           The joint stipulation awards:3

               1) A lump sum of $205,000.00 in the form of a check payable to petitioner; and

               2) An amount sufficient to purchase the annuity contract described in paragraph
                  10 of the Stipulation, paid to the life insurance company from which the
                  annuity will be purchased.

      I find the stipulation reasonable and I adopt it as the decision of the Court in
awarding damages, on the terms set forth therein.

        Accordingly, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with
the terms of the parties’ stipulation.4

           IT IS SO ORDERED.

                                                                s/Thomas L. Gowen
                                                                Thomas L. Gowen
                                                                Special Master




3
    These amount represent compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).
4
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice renouncing the
right to seek review.

                                                           2